Citation Nr: 1515129	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for non-service-connected (NSC) disability pension.  


ATTORNEY FOR THE BOARD

B .E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had service from February 1960 to February 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).
 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.  

2.  The Veteran's service concluded in February 1964 and therefore was not during a period of war for VA compensation purposes.  


CONCLUSION OF LAW

In the absence of qualifying service (service during a period of war), the Veteran is not eligible for non-service-connected disability pension.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim for NSC disability pension.  The Veteran does not claim that he served in the Republic of Vietnam, nor does he dispute that he left service in February 1964.  See 38 C.F.R. § 3.2.  

VA provides NSC disability pension for veterans who are permanently and totally disabled from NSC disability, and who are veterans of a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

VA regulations specify the dates of periods of war for VA benefits purposes.  The Vietnam era begins on February 28, 1961, in the case of a veteran who served in Vietnam, or on August 5, 1964, in other cases. 38 C.F.R. § 3.2(e), (f) (2014).  The Veteran's active service between February 1960 and February 1964 did not fall during any period of war as the Veteran did not serve in the Republic of Vietnam.  The Veteran's separation document (DD Form 214) shows that he had no foreign service, and the Veteran has not alleged that he had service in the Republic of Vietnam.  Because he is not a veteran of a period of war, he is not eligible for VA NSC disability pension. 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that, when a veteran makes a claim upon which relief cannot be granted under existing law, that claim must be denied. Because the law provides for NSC disability pension only for veterans of a period of war, the claim for pension from the Veteran, whose service was not during a period of war, must be denied.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must provide required notice a claimant before the initial unfavorable decision on a claim for VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required, however, to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim, including in cases in which a claimant is ineligible for the benefit sought because of a lack of qualifying service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d)(1).  There is no record that the RO provided him notice regarding the evidence necessary to substantiate his claim, or provided him assistance in obtaining evidence.  The absence of notice and assistance to the Veteran before the denial of his claim does not harm his interests, because his active service was not during a period of war, and therefore does not make him eligible for NSC pension, so there is no reasonable possibility that timely notice and assistance would aid in substantiating the claim.  The Board therefore finds it permissible to decide the issue on appeal. 


ORDER

Eligibility for non-service-connected disability pension is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


